Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Graham on 13 December 2021.

The application has been amended as follows: 
Claim 9: lines 15-16, “the means for axial protection” has been changed to --the axial protection screen--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

Claim 9
a shaped support element angularly constrained to the rotating ring of the rolling bearing and arranged directly between the phonic wheel and the rotating ring, the phonic wheel and the rotating ring being angularly locked together; a means for protection integral with the rotating ring of the roller bearing; wherein the means for protection comprises: an annular seat having 

Claim 16
wherein the protection device is configured to protect the sensor both axially opposite to the opening and radially on radially opposite sides of said sensor, further wherein the protection device comprises: an axial protection screen placed in a first position axially in front of the sensor so as to axially protect the sensor and the phonic wheel; and a cylindrical protection screen integral with the axial protection screen in a second position radially on an outside of the sensor and the phonic wheel, wherein the cylindrical protection defines, together with the axial protection and the rotating ring, the annular seat, wherein the axial protection is defined by a flanged screen formed as one piece with the shaped support element, wherein the cylindrical protection screen is on a radially opposite side of the annular seat from the phonic wheel, and wherein the protection device comprises a centrifuging screen configured to shield impurities from the protection device, wherein the centrifuging screen 1s arranged on an axial end of the cylindrical protection screen; wherein the cylindrical protection screen extends in an axial direction a greater distance than the shaped support element.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656